Case 1:20-cv-23151-BB Document 6 Entered on FLSD Docket 08/04/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                          CASE NO.: 1:20-cv-23151-BLOOM/LOUIS

 KAREEM PICKERING and AARON                )
 MUHAMMED,                                 )
                                           )
             Plaintiffs,                   )
                                           )
 v.                                        )
                                           )
 AKAL SECURITY, INC.,                      )
                                           )
             Defendant.                    )
 __________________________________________)

        DEFENDANT AKAL SECURITY, INC.’s CERTIFICATE OF INTERESTED
             PERSONS AND CORPORATE DISCLOSURE STATEMENT

                Defendant, AKAL SECURITY, INC., by and through its undersigned counsel and

 pursuant to this Court’s Interested Persons Order for Civil Cases [D.E 3], discloses the

 following:

                1.     The name of each person, attorney, association of persons, firm, law firm,

 partnership, and corporation that has or may have an interest in the outcome of this action --

 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

 party in the case:

                Akal Security, Inc. – Defendant

                Khalsa International Industries and Trade, Inc. – Defendant’s parent company
                (privately held entity that owns 100% of Defendant’s stock)

                Jackson Lewis P.C. – Attorneys for Defendant

                Neil D. Kodsi, Esq. – Counsel for Defendant
Case 1:20-cv-23151-BB Document 6 Entered on FLSD Docket 08/04/2020 Page 2 of 3
                                                      CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


                Kareem Picketing – Plaintiff

                Aaron Muhammed - Plaintiff

                Levy & Levy, P.A. – Attorneys for Plaintiffs

                Chad E. Levy, Esq. – counsel for Plaintiffs

                David M. Cozad, Esq. – counsel for Plaintiffs

                2.     The name of every other entity whose publicly-traded stock, equity, or

 debt may be substantially affected by the outcome of the proceedings:

                Defendant is unaware of any such entities.

                3.     The name of every other entity which is likely to be an active participant

 in the proceedings, including the debtor and members of the creditors’ committee (or twenty

 largest unsecured creditors) in bankruptcy cases:

                Defendant is unaware of any such entities.

                4.     The name of each victim (individual or corporate) of civil and criminal

 conduct alleged to be wrongful, including every person who may be entitled to restitution:

                None not already identified in response to Item No. 1.

                I hereby certify that, except as disclosed above, I am unaware of any actual or

 potential conflict of interest involving the district judge and magistrate judge assigned to this

 case, and will immediately notify the Court in writing on learning of any such conflict.

 Dated: August 3, 2020




                                                 2
Case 1:20-cv-23151-BB Document 6 Entered on FLSD Docket 08/04/2020 Page 3 of 3
                                                     CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


                                               Respectfully submitted,
                                               JACKSON LEWIS P.C.
                                               One Biscayne Tower, Suite 3500
                                               2 South Biscayne Boulevard
                                               Miami, Florida 33131
                                               Telephone: 305-577-7600
                                               s/ Neil D. Kodsi
                                               Neil D. Kodsi, Esq.
                                               Florida Bar No. 0011255
                                               E-mail: neil.kodsi@jacksonlewis.com
                                               Counsel for Akal Security, Inc.

                                CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing

 document with the Clerk of Court using the CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record identified on the attached Service List via

 transmission of Notices of Electronic Filing generated by CM/ECF.

                                               s/ Neil D. Kodsi
                                               Neil D. Kodsi, Esq.

                                       SERVICE LIST

 Chad E. Levy, Esq.                                Neil D. Kodsi, Esq.
 E-mail: chad@levylevylaw.com                      E-mail: neil.kodsi@jacksonlewis.com
 David M. Cozad, Esq.                              JACKSON LEWIS P.C.
 E-mail: david@levylevylaw.com                     One Biscayne Tower, Suite 3500
 LEVY & LEVY, P.A.                                 2 South Biscayne Boulevard
 1000 Sawgrass Corporate Parkway, Suite 588        Miami, Florida 33131
 Sunrise, Florida 33323                            Telephone: 305-577-7600
 Telephone: 954-763-5722
                                                   Counsel for Akal Security, Inc.
 Counsel for Plaintiffs




                                               3
